Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2019

The Court of Appeals hereby passes the following order:

A20A0074. DANIEL ERIC COBBLE v. GEORGIA DEPARTMENT OF
    CORRECTIONS et al.

      Daniel Eric Cobble filed this direct appeal from the superior court’s order
denying his request to proceed in forma pauperis in a civil action. Because Cobble is
incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal in a civil action filed by
a prisoner “shall be as provided in Code Section 5-6-35.” And under OCGA § 5-6-35,
the party wishing to appeal must file an application for discretionary appeal to the
appropriate appellate court. Because a prisoner has no right of direct appeal in civil
cases, we lack jurisdiction to consider this direct appeal from the superior court’s
order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). This appeal
is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.